CRICHTON, J.,
dissenting.
|TI fully agree with the reasons assigned in Justice Knoll’s dissenting opinion. I write separately to emphasize I find respondent’s actions in this matter are particularly outrageous, consisting of repeated instances of commingling, conversion and misuse of client funds. In my view, any lawyer who converts client funds is not fit to hold a license to practice law in this state and should be disbarred. Accordingly, I respectfully dissent from the majority’s opinion and would reject the petition for consent discipline.